
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.36


VALENTIS, INC.

AMENDED AND RESTATED
2001 NONSTATUTORY INCENTIVE PLAN

ADOPTED MARCH 21, 2001
AMENDED MARCH 13, 2002


1.    PURPOSES.

        (a)    Eligible Stock Award Recipients. Only Eligible Participants may
receive Stock Awards under this Plan.

        (b)    Available Stock Awards. The purpose of the Plan is to provide a
means by which Eligible Participants may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of the following
Stock Awards: (i) Nonstatutory Stock Options, (ii) stock bonuses and
(iii) rights to acquire restricted stock.

        (c)    General Purpose. The Company, by means of the Plan, seeks to
retain the services of the group of persons eligible to receive Stock Awards, to
secure and retain the services of new members of this group and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.

2.    DEFINITIONS.

        (a)    "Affiliate" means any parent corporation or subsidiary
corporation of the Company, whether now or hereafter existing, as those terms
are defined in Sections 424(e) and (f), respectively, of the Code.

        (b)    "Board" means the Board of Directors of the Company.

        (c)    "Code" means the Internal Revenue Code of 1986, as amended.

        (d)    "Committee" means a committee of one or more members of the Board
appointed by the Board in accordance with subsection 3(c).

        (e)    "Common Stock" means the common stock of the Company.

        (f)    "Company" means Valentis, Inc., a Delaware corporation.

        (g)    "Consultant" means any person, including an advisor, (i) engaged
by the Company or an Affiliate to render consulting or advisory services and who
is compensated for such services or (ii) who is a member of the Board of
Directors of an Affiliate. However, the term "Consultant" shall not include
Directors.

        (h)    "Continuous Service" means that the Holder's service with the
Company or an Affiliate, whether as an Employee or Consultant, is not
interrupted or terminated. The Holder's Continuous Service shall not be deemed
to have terminated merely because of a change in the capacity in which the
Holder renders service to the Company or an Affiliate as an Employee or
Consultant or a change in the entity for which the Holder renders such service,
provided that there is no interruption or termination of the Holder's service to
the Company or an Affiliate. For example, a change in status without
interruption from an Employee of the Company to a Consultant of an Affiliate
will not constitute an interruption of Continuous Service. The Board or the
chief executive officer of the

1

--------------------------------------------------------------------------------


Company, in that party's sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.

        (i)    "Director" means a member of the Board of Directors of the
Company.

        (j)    "Disability" means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.

        (k)    "Eligible Participant" means any Employee or Consultant;
provided, however, that except as provided in the following sentence, no
Employee or Consultant who is a Director or an Officer may be granted Stock
Awards under this Plan. Notwithstanding the preceding sentence, an Officer may
be an Eligible Participant if he or she is granted a Stock Award in connection
with his or her initial commencement of employment with the Company and such
grant is an essential inducement to his or her entering into a contract of
employment with the Company.

        (l)    "Employee" means any person employed by the Company or an
Affiliate.

        (m)    "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (n)    "Fair Market Value" means, as of any date, the value of the
Common Stock determined as follows:

          (i)  If the Common Stock is listed on any established stock exchange
or traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.

        (ii)  In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.

        (o)    "Holder" means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

        (p)    "Incentive Stock Option" means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder. Incentive Stock Options may not be granted
under the Plan.

        (q)    "Nonstatutory Stock Option" means an Option not intended to
qualify as an Incentive Stock Option.

        (r)    "Officer" means a person who is either (i) an officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder or (ii) an officer of the Company within the
meaning of Section 4310(c)(25)(G)(i) of the NASD Manual and Notices to Members
(the "NASD Manual"), or any successor provision thereto.

        (s)    "Option" means a Nonstatutory Stock Option granted pursuant to
the Plan.

        (t)    "Option Agreement" means a written or electronic agreement
between the Company and an Optionholder evidencing certain terms and conditions
of an individual Option grant. Each Option Agreement shall be subject to the
terms and conditions of the Plan.

        (u)    "Optionholder" means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

2

--------------------------------------------------------------------------------


        (v)    "Plan" means this Valentis, Inc. Amended and Restated 2001
Nonstatutory Incentive Plan.

        (w)    "Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.

        (x)    "Securities Act" means the Securities Act of 1933, as amended.

        (y)    "Stock Award" means any right granted under the Plan, including
an Option, a stock bonus and a right to acquire restricted stock.

        (z)    "Stock Award Agreement" means a written agreement between the
Company and a Holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant (including a stock bonus agreement or restricted
stock purchase agreement). Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.

3.    ADMINISTRATION.

        (a)    Administration by Board. The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in subsection 3(c).

        (b)    Powers of Board. The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

          (i)  To determine from time to time which of the persons eligible
under the Plan shall be granted Stock Awards; when and how each Stock Award
shall be granted; what type or combination of types of Stock Award shall be
granted; the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive Common Stock pursuant to a Stock Award; and the number of shares of
Common Stock with respect to which a Stock Award shall be granted to each such
person.

        (ii)  To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.

      (iii)  To amend the Plan or a Stock Award as provided in Section 12.

        (iv)  To terminate or suspend the Plan as provided in Section 13.

        (v)  Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.

        (c)    Delegation to Committee. The Board may delegate administration of
the Plan to a Committee or Committees of one (1) or more members of the Board.
The term "Committee" shall apply to any person or persons to whom such authority
has been delegated. If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan.

3

--------------------------------------------------------------------------------

        (d)    Effect of Board's Decision. All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.

4.    SHARES SUBJECT TO THE PLAN.

        (a)    Share Reserve. Subject to the provisions of Section 11 relating
to adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate three million
(3,000,000) shares of Common Stock.

        (b)    Reversion of Shares to the Share Reserve. If any Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, the shares of Common Stock not acquired under
such Stock Award shall revert to and again become available for issuance under
the Plan.

        (c)    Source of Shares. The shares of Common Stock subject to the Plan
may be unissued shares or reacquired shares, bought on the market or otherwise.

5.    ELIGIBILITY.

        (a)    Eligibility for Specific Stock Awards. Stock Awards may be
granted only to Eligible Participants.

        (b)    Consultants. A Consultant shall not be eligible for the grant of
a Stock Award if, at the time of grant, a Form S-8 Registration Statement under
the Securities Act ("Form S-8") is not available to register either the offer or
the sale of the Company's securities to such Consultant because of the nature of
the services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (i) that such
grant (A) shall be registered in another manner under the Securities Act (e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (ii) that such grant complies with the securities laws
of all other relevant jurisdictions.

6.    OPTION PROVISIONS.

        Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

        (a)    Option Exercise Price. The exercise price of each Nonstatutory
Stock Option shall be determined by the Board or Committee, as applicable, in
their sole discretion; provided, however, that unless approved by the holders of
a majority of the shares of common stock of the Company present and entitled to
vote at a duly convened meeting of shareholders, the exercise price shall not be
less than one hundred per cent (100%) of the Fair Market Value of the stock
subject to the Option on the date the option is granted.

        (b)    Consideration. The purchase price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (i) in cash (or cash equivalent) at the time
the Option is exercised or (ii) at the discretion of the Board at the time of
the grant of the Option (or subsequently in the case of a Nonstatutory Stock
Option) (1) by delivery to the Company of other Common Stock, (2) according to a
deferred payment or other similar arrangement with the Optionholder or (3) in
any other form of legal consideration that may be acceptable to the Board.
Unless otherwise specifically provided in the Option, the purchase price of
Common Stock

4

--------------------------------------------------------------------------------


acquired pursuant to an Option that is paid by delivery to the Company of other
Common Stock acquired, directly or indirectly from the Company, shall be paid
only by shares of the Common Stock of the Company that have been held for more
than six (6) months (or such longer or shorter period of time required to avoid
a charge to earnings for financial accounting purposes). At any time that the
Company is incorporated in Delaware, payment of the Common Stock's "par value,"
as defined in the Delaware General Corporation Law, shall not be made by
deferred payment.

        In the case of any deferred payment arrangement, interest shall be
compounded at least annually and shall be charged at no less than a market rate
of interest that is sufficient to avoid the treatment as interest, under any
applicable provisions of the Code, of any amounts other than amounts stated to
be interest under the deferred payment arrangement.

        (c)    Transferability of a Nonstatutory Stock Option. A Nonstatutory
Stock Option shall be transferable to the extent provided in the Option
Agreement. If the Nonstatutory Stock Option does not provide for
transferability, then the Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

        (d)    Vesting Generally. The total number of shares of Common Stock
subject to an Option may, but need not, vest and therefore become exercisable in
periodic installments that may, but need not, be equal. Notwithstanding anything
in this Plan to the contrary, under no circumstances shall an Option be
exercisable later than ten years after its date of grant. The Option may be
subject to further terms and conditions on the time or times when it may be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(d) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.

        (e)    Termination of Continuous Service. In the event an Optionholder's
Continuous Service terminates (other than upon the Optionholder's death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Optionholder's
Continuous Service (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.

        (f)    Extension of Termination Date. An Optionholder's Option Agreement
may also provide that if the exercise of the Option following the termination of
the Optionholder's Continuous Service (other than upon the Optionholder's death
or Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in the Option Agreement or
(ii) the expiration of a period of three (3) months after the termination of the
Optionholder's Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements provided that the Option
shall not terminate later than ten years after the date of grant of the Option.

        (g)    Disability of Optionholder. In the event that an Optionholder's
Continuous Service terminates as a result of the Optionholder's Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such

5

--------------------------------------------------------------------------------


termination (or such longer or shorter period specified in the Option Agreement)
or (ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein, the Option shall terminate.

        (h)    Death of Optionholder. In the event (i) an Optionholder's
Continuous Service terminates as a result of the Optionholder's death or
(ii) the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder's Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder's estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder's death pursuant to subsection 6(e) or 6(f), but
only within the period ending on the earlier of (1) the date eighteen
(18) months following the date of death (or such longer or shorter period
specified in the Option Agreement) or (2) the expiration of the term of such
Option as set forth in the Option Agreement. If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate.

        (i)    Early Exercise. The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder's
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option. Any unvested shares of Common Stock so purchased may be subject to a
repurchase option in favor of the Company or to any other restriction the Board
determines to be appropriate. The Company will not exercise its repurchase
option until at least six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes) have
elapsed following exercise of the Option unless the Board otherwise specifically
provides in the Option.

7.    PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

        (a)    Stock Bonus Awards. Each stock bonus agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of stock bonus agreements may change from
time to time, and the terms and conditions of separate stock bonus agreements
need not be identical, but each stock bonus agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

          (i)  Consideration. A stock bonus may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.

        (ii)  Vesting. Shares of Common Stock awarded under the stock bonus
agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the Board.

      (iii)  Termination of Holder's Continuous Service. In the event a Holder's
Continuous Service terminates, the Company may reacquire any or all of the
shares of Common Stock held by the Holder which have not vested as of the date
of termination under the terms of the stock bonus agreement.

        (iv)  Transferability. Rights to acquire shares of Common Stock under
the stock bonus agreement shall be transferable by the Holder only upon such
terms and conditions as are set forth in the stock bonus agreement, as the Board
shall determine in its discretion, so long as Common Stock awarded under the
stock bonus agreement remains subject to the terms of the stock bonus agreement.

        (b)    Restricted Stock Awards. Each restricted stock purchase agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions

6

--------------------------------------------------------------------------------

of the restricted stock purchase agreements may change from time to time, and
the terms and conditions of separate restricted stock purchase agreements need
not be identical, but each restricted stock purchase agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

          (i)  Purchase Price. The purchase price under each restricted stock
purchase agreement shall be such amount as the Board shall determine and
designate in such restricted stock purchase agreement; provided, however, that
unless approved by the holders of a majority of the shares of common stock of
the Company present and entitled to vote at a duly convened meeting of
shareholders, the purchase price shall not be less than one hundred per cent
(100%) of the Fair Market Value of the stock subject to the restricted stock
purchase agreement on the date of the restricted stock purchase agreement.

        (ii)  Consideration. The purchase price of Common Stock acquired
pursuant to the restricted stock purchase agreement shall be paid either: (i) in
cash (or cash equivalent) at the time of purchase; (ii) at the discretion of the
Board, according to a deferred payment or other similar arrangement with the
Holder; or (iii) in any other form of legal consideration that may be acceptable
to the Board in its discretion; provided, however, that at any time that the
Company is incorporated in Delaware, then payment of the Common Stock's "par
value," as defined in the Delaware General Corporation Law, shall not be made by
deferred payment.

      (iii)  Vesting. Shares of Common Stock acquired under the restricted stock
purchase agreement shall be subject to a share repurchase option in favor of the
Company pursuant to a vesting schedule to be determined by the Board in
accordance with the following guidelines: (A) the vesting period for shares of
Common Stock acquired under restricted stock purchase agreements shall be no
less than three (3) years unless based upon performance milestones, in which
event the vesting period shall be no less than one (1) year; and
(B) notwithstanding the provisions of Section 10(a), the Board may not
accelerate such vesting except under extraordinary circumstances, such as the
death, disability or divorce of the Holder, or a change in corporate structure
of the Company.

        (iv)  Termination of Holder's Continuous Service. In the event a
Holder's Continuous Service terminates, the Company may repurchase or otherwise
reacquire any or all of the shares of Common Stock held by the Holder which have
not vested as of the date of termination under the terms of the restricted stock
purchase agreement.

        (v)  Transferability. Rights to acquire shares of Common Stock under the
restricted stock purchase agreement shall be transferable by the Holder only
upon such terms and conditions as are set forth in the restricted stock purchase
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the restricted stock purchase agreement remains subject to
the terms of the restricted stock purchase agreement.

8.    COVENANTS OF THE COMPANY.

        (a)    Availability of Shares. During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.

        (b)    Securities Law Compliance. The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful

7

--------------------------------------------------------------------------------


issuance and sale of Common Stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell Common Stock upon exercise of
such Stock Awards unless and until such authority is obtained.

9.    USE OF PROCEEDS FROM STOCK.

        Proceeds from the sale of Common Stock pursuant to Stock Awards shall
constitute general funds of the Company.

10.  MISCELLANEOUS.

        (a)    Acceleration of Exercisability and Vesting. The Board shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.

        (b)    Stockholder Rights. No Holder shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to such Stock Award unless and until such Holder has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

        (c)    No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Holder any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause or (ii) the service of
a Consultant pursuant to the terms of such Consultant's agreement with the
Company or an Affiliate.

        (d)    Investment Assurances. The Company may require a Holder, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Holder's knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Holder is acquiring Common Stock
subject to the Stock Award for the Holder's own account and not with any present
intention of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (1) the issuance of the shares of Common Stock upon the exercise
or acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act or
(2) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

        (e)    Withholding Obligations. To the extent provided by the terms of a
Stock Award Agreement, the Holder may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company's
right to withhold from any compensation paid to the Holder by the Company) or by
a combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Holder as a result of the exercise or acquisition of
Common Stock under the Stock Award, provided, however, that no shares of Common
Stock are withheld with a value exceeding the minimum amount of tax required

8

--------------------------------------------------------------------------------


to be withheld by law; or (iii) delivering to the Company owned and unencumbered
shares of Common Stock.

11.  ADJUSTMENTS UPON CHANGES IN STOCK.

        (a)    Capitalization Adjustments. If any change is made in the Common
Stock subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to subsection 4(a), and the outstanding Stock Awards will be
appropriately adjusted in the class(es) and number of securities and price per
share of Common Stock subject to such outstanding Stock Awards. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive. The conversion of any convertible securities of the Company shall
not be treated as a transaction "without receipt of consideration" by the
Company.

        (b)    Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to such event.

        (c)    Change of Control. (i) Subject to clause (ii) below, in the event
of a Change of Control, to the extent permitted by law, any surviving
corporation or acquiring corporation may assume any Stock Awards outstanding
under the Plan or substitute similar stock awards (including awards to acquire
the same consideration paid to the stockholders in the Change of Control) for
those outstanding under the Plan. In the event any surviving corporation or
acquiring corporation does not assume such Stock Awards or substitute similar
stock awards for those outstanding under the Plan, then with respect to Stock
Awards held by Holders whose Continuous Service has not terminated, the vesting
of such Stock Awards (and, if applicable, the time during which such Stock
Awards may be exercised) shall be accelerated in full, and the Stock Awards
shall terminate if not exercised (if applicable) at or prior to such event. With
respect to any other Stock Awards outstanding under the Plan, such Stock Awards
shall terminate if not exercised (if applicable) prior to such event.

        (ii)  In the event of a Change of Control not approved by the Board,
each outstanding Stock Award under the Plan shall become fully vested, and the
Company's right of repurchase shall lapse with respect to shares received upon
exercise of a Stock Award prior to full vesting, notwithstanding the terms of
the Stock Award or any early exercise stock purchase agreement, immediately
prior to the consummation of such Change of Control.

        For purposes of this Plan, "Change of Control" means: (i) a sale of
substantially all of the assets of the Company; (ii) a merger or consolidation
in which the Company is not the surviving corporation (other than a merger or
consolidation in which shareholders immediately before the merger or
consolidation have, immediately after the merger or consolidation, equal or
greater stock voting power); (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (other than a reverse
merger in which stockholders immediately before the merger have, immediately
after the merger, greater stock voting power); or (iv) any transaction or series
of related transactions in which in excess of 50% of the Company's voting power
is transferred.

12.  AMENDMENT OF THE PLAN AND STOCK AWARDS.

        (a)    Amendment of Plan. The Board at any time, and from time to time,
may amend the Plan; provided, however, that no amendment to the minimum price
provisions of Section 6(a) or 7(b) and no amendment to Section 12(e) shall be
effective unless approved by the holders of a majority of the

9

--------------------------------------------------------------------------------

shares of common stock of the Company present and entitled to vote at a duly
convened meeting of shareholders.

        (b)    Contemplated Amendments. It is expressly contemplated that,
subject to Section 12(a) above, the Board may amend the Plan in any respect the
Board deems necessary or advisable to provide eligible Employees with the
maximum benefits provided or to be provided under the provisions of the Code.

        (c)    No Impairment of Rights. Rights under any Stock Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (i) the Company requests the consent of the Holder and (ii) the Holder
consents in writing.

        (d)    Amendment of Stock Awards. The Board at any time, and from time
to time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the Holder and (ii) the
Holder consents in writing.

        (e)    Repricing Prohibited. Notwithstanding any provision in this Plan
to the contrary, unless approved by the holders of a majority of the shares of
common stock of the Company present and entitled to vote at a duly convened
meeting of shareholders, no Stock Award may be amended to reduce the price per
share of the shares subject to such Stock Award below the exercise or purchase
price as of the date the Stock Award is granted. In addition, unless approved by
the holders of a majority of the shares of common stock of the Company present
and entitled to vote at a duly convened meeting of shareholders, no Stock Award
may be granted in exchange for, or in connection with, the cancellation or
surrender of a Stock Award having a higher option or exercise or purchase price
or less favorable vesting schedule.

13.  TERMINATION OR SUSPENSION OF THE PLAN.

        (a)    Plan Term. The Board may suspend or terminate the Plan at any
time. Unless sooner terminated, the Plan shall terminate on the day before the
tenth (10th) anniversary of the date the Plan is adopted by the Board. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.

        (b)    No Impairment of Rights. Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the Holder.

14.  EFFECTIVE DATE OF PLAN.

        The Plan shall become effective upon its adoption by the Board.

15.  CHOICE OF LAW/INTERPRETATION.

        The law of the State of Delaware shall govern all questions concerning
the construction, validity and interpretation of this Plan, without regard to
such state's conflict of laws rules. Notwithstanding the foregoing, it is
expressly intended that approval of the Company's stockholders not be required
as a condition of the effectiveness of the Plan, and the Plan's provisions shall
be interpreted in a manner consistent with such intent for all purposes
(including without limitation, for purposes of determining whether stockholder
approval of the Plan is necessary pursuant to the NASD Manual or any successor
provisions thereto).

10

--------------------------------------------------------------------------------




QuickLinks


VALENTIS, INC. AMENDED AND RESTATED 2001 NONSTATUTORY INCENTIVE PLAN ADOPTED
MARCH 21, 2001 AMENDED MARCH 13, 2002
